Opinion issued September 12, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00268-CV
____________

IN THE INTEREST OF A.H., A Minor

PHILLIP HUGHES

V.

HELEN HUGHES CLARK



On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 1990-63085



O P I N I O N
	On August 15, 2002, this Court ordered that unless appellant paid the $125
filing fee within 10 days of the date of the order, his appeal would be dismissed for
want of prosecution.
	The 10 days have expired and appellant has not paid the filing fee.  Therefore,
appellant's appeal is dismissed for want of prosecution.  See Tex. R. App. P. 5;  42.3(b),(c).
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.